Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Following is the status of the claims
-Claims 1, 3 and 11 have been amended.
- Claim 2 has been cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal (US 2019/0200396 A1).
Claim 1:
Agiwal 1 discloses a communication device for handling a bandwidth part (BWP), comprising: at least one storage device (See fig, 13, memory); and at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device stores (See fig. 13, memory coupled with controller), and the at least one processing circuit is configured to execute instructions of:
receiving a configuration for a timer (See fig. 10, steps 1000-1030, receiving assignment for active DL BWP and then starting BWP-InactivityTimer associated with active DL BWP); starting the timer in response to the configuration, when receiving a physical downlink (DL) control channel (PDCCH) indicating a first DL assignment and a switching of the BWP (See fig. 10, steps 1000-1030, receiving assignment for active DL BWP and then starting BWP-InactivityTimer associated with active DL BWP. See para 120, “The BWP switching is controlled by the PDCCH indicating a downlink assignment …. Additionally, a BWP inactivity timer is used to switch the active DL BWP to the default DL BWP or initial DL BWP of a serving cell”); obtaining that the RA procedure is successfully performed, when a user equipment (UE) contention resolution identity (ID) in a medium access control (MAC) control element (CE) of a first RA message received by the communication device is the same as a common control channel (CCCH) service data unit (SDU) in a second RA message transmitted by the communication device (See para 50, “A contention resolution is identified successful in response to identifying that UE Contention Resolution Identity in a MAC CE received in a MAC PDU matches a CCCH SDU transmitted in the first message”. In other words, the UE contention Resolution ID transmitted in the first message matches with the UE Contention Resolution ID in the received MAC PDU. These are two different messages. For that reason one is being transmitted and the other one is being received); wherein the first RA message is a Msg4 of the RA procedure (See para 250, “After transmitting Msg3, if PDCCH is received and if the CCCH SDU was included in Msg3 and the PDCCH transmission is addressed to its TEMPORARY_C-RNTI and if the MAC PDU is successfully decoded and if the MAC PDU contains a UE Contention Resolution Identity MAC CE; and if the UE Contention Resolution Identity in the MAC CE matches the CCCH SDU transmitted in Msg3”. Also see para 50. the MAC PDU is Msg4 of the RA procedure which is in response to Msg3 of the RA procedure); and performing the switching of the BWP, when the timer expires (See para 120, “BWP inactivity timer is used to switch the active DL BWP to the default DL BWP or initial DL BWP of a serving cell”. In other words, the device remains inactive as long as the inactivity timer is running. Once the timer expires, the device switches the BWP. Also see fig. 10 S1030).
Agiwal 1 doesn’t disclose initiating a random access (RA) procedure and stopping the timer; and starting the timer, when obtaining that the RA procedure is successfully performed.
Agiwal 2 discloses initiating a random access (RA) procedure and stopping the timer (See fig. 2, S200-220/240, Random Access procedure is initiated and Stop BWP-InactivityTimer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Agiwal 1 with the teachings of Agiwal 2 to improve the method disclosed by Agiwal 1 by including the feature of initiating a random access (RA) procedure and stopping the timer. The motivation to combine would have been to transmit (or receive) data in the buffer and/or configure a secondary cell for transmission by not starting the inactivity timer. 
Agiwal 3 discloses starting the timer, when obtaining that the RA procedure is successfully performed (See fig. 7, S720-730, when the RA procedure is successful, start the BWP-InactivityTimer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Agiwal 1 with the teachings of Agiwal 3 to improve the method disclosed by Agiwal 1 by including the feature of starting the timer, when obtaining that the RA procedure is successfully performed. The motivation for doing so would have been conserve/save energy and network resources.

Claim 3:
Agiwal 1 discloses that the second RA message is a Msg 3 of the RA procedure (See para 250, “After transmitting Msg3, if PDCCH is received and if the CCCH SDU was included in Msg3 and the PDCCH transmission is addressed to its TEMPORARY_C-RNTI and if the MAC PDU is successfully decoded and if the MAC PDU contains a UE Contention Resolution Identity MAC CE; and if the UE Contention Resolution Identity in the MAC CE matches the CCCH SDU transmitted in Msg3”. Also see para 50).

Claim 4:
Agiwal 1 discloses obtaining that the RA procedure is successfully performed, when the PDCCH indicates a cell radio network temporary identifier (RNTI) (C-RNTI) of the communication device and a first RA preamble for a beam failure recovery request is transmitted by the communication device in the RA procedure (See paras 72-73, “receiving, from UE, a contention-free random access preamble for initiating a random access procedure for a beam failure recovery request; and transmitting, to the UE, physical downlink control channel (PDCCH) associated with a cell radio network temporary identifier (C-RNTI) of the UE, ….. in response to identifying that the random access procedure is completed successfully”. Also see paras 43 and 250).

Claim 5:
Agiwal 1 discloses that the first RA preamble is a contention free RA preamble (See paras 73, 250 and 423, contention free).

Claim 10:
Agiwal 1 discloses that the timer comprises a BWP inactivity timer (See fig. 10, steps 1000-1030, receiving assignment for active DL BWP and then starting BWP-InactivityTimer associated with active DL BWP).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal 1 et al in view of Agiwal 2 and Shih et al. (US 2019/0182870 A1).
Claim 11:
Agiwal 1 discloses a communication device for handling a first bandwidth part (BWP), comprising: at least one storage device (See fig, 13, memory); and at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device stores (See fig. 13, memory coupled with controller), and the at least one processing circuit is configured to execute instructions of: receiving a configuration for a timer (See fig. 10, steps 1000-1030, receiving assignment for active DL BWP and then starting BWP-InactivityTimer associated with active DL BWP); starting the timer in response to the configuration, when receiving a first physical downlink (DL) control channel (PDCCH) indicating a DL assignment and a switching of the first BWP (See fig. 10, steps 1000-1030, receiving assignment for active DL BWP and then starting BWP-InactivityTimer associated with active DL BWP. See para 120, “The BWP switching is controlled by the PDCCH indicating a downlink assignment …. Additionally, a BWP inactivity timer is used to switch the active DL BWP to the default DL BWP or initial DL BWP of a serving cell”).
Agiwal 1 doesn’t disclose initiating a random access (RA) procedure and stopping the timer; and not starting the timer, when receiving a second PDCCH indicating a RA-radio network temporary identity (RNTI) (RA-RNTI) and a temporary cell-RNTI (temporary C-RNTI).
Agiwal 2 discloses initiating a random access (RA) procedure and stopping the timer (See fig. 2, S200-220/240, Random Access procedure is initiated and Stop BWP-InactivityTimer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Agiwal 1 with the teachings of Agiwal 2 to improve the method disclosed by Agiwal 1 by including the feature of initiating a random access (RA) procedure and stopping the timer. The motivation to combine would have been to transmit (or receive) data in the buffer and/or configure a secondary cell for transmission by not starting the inactivity timer.
Shih discloses not starting the timer, when receiving a second PDCCH indicating a RA-radio network temporary identity (RNTI) (RA-RNTI) and a temporary cell-RNTI (temporary C-RNTI) (See para 645, “when UE performs Msg1 transmission or retransmission on a SCell, both the BWP timer of the SCell and the BWP timer of the SpCell should be stopped. For example, when UE receives a PDCCH addressed to RA -RNTI for Msg2 on the SpCell, both the BWP timer of the SCell and the BWP timer of the SpCell should not be started”. Also see claim 1: “the UE considers the contention-based RA procedure successfully completed if a Physical Downlink Control Channel (PDCCH) addressed to a Cell Network Temporary Identifier (C-RNTI) of the UE”, claim 2: “not starting the BWP timer upon successful completion of the RA procedure, if an active downlink (DL) BWP associated with the BWP timer upon successful completion of the RA procedure….”); wherein the switch of the first BWP comprises that the communication device switches from the first BWP to a second BWP, and the first BWP is not a default BWP, and the second BWP is the default BWP (See para 103, “Support activation/deactivation of DL bandwidth part by means of timer for a UE to switch its active DL bandwidth part to a default DL bandwidth part”).
Agiwal 1 can be modified with Shih to include another PDCCH transmitted to the UE in addition to the previously received PDCCH in Agiwal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Agiwal 1 with the teachings of Shih to improve the method disclosed by Agiwal 1 by including the feature of not starting the timer when a second PDCCH indicating RA-RNTI/C-RNTI are received wherein the first BWP is not a default BWP and second is a default BWP. The motivation to combine would have been to transmit (or receive) data in the buffer and/or configure a secondary cell for transmission by not starting the inactivity timer.
Claim 12:
Agiwal 1 discloses that the timer comprises a BWP inactivity timer (See fig. 10, steps 1000-1030, receiving assignment for active DL BWP and then starting BWP-InactivityTimer associated with active DL BWP).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal 1 in view of Agiwal 2 and further in view of Agiwal 3 and Agiwal et al. (US 2017/0367069 A1) (hereinafter Agiwal 4).
Examiner’s note: The examiner mentioned Agiwal et al. (US 2017/0367069 A1) as Agiwal 3 in the previous Office Action. The examiner is correcting it by changing it to Agiwal 4 in order to avoid any confusion with Agiwal 3 (fig. 7 of Agiwal 2019/0200396 A1).
Claim 6:
Agiwal 1 in view of Agiwal 2 and Agiwal 3 doesn’t disclose obtaining that the RA procedure is successfully performed, when a second DL assignment for a third RA message is received on the PDCCH according to a RA-RNTI of a second RA preamble and the third RA message obtained by the communication device according to the second DL assignment comprises a RA preamble identifier (RAPID) corresponding to a preamble index of the second RA preamble.
Agiwal 4 discloses obtaining that the RA procedure is successfully performed, when a second DL assignment for a third RA message is received on the PDCCH according to a RA-RNTI of a second RA preamble (See paras 227, “RAR is successfully received if the RAR corresponds to both PRACH resource and RAPID used by a UE for PRACH preamble transmission i.e. RAR is successfully received if the UE receives a PDCCH addressed to the UE's RA-RNTI and decoded transport block (MAC PDU) includes RAR carrying RAPID”) and the third RA message obtained by the communication device according to the second DL assignment comprises a RA preamble identifier (RAPID) corresponding to a preamble index of the second RA preamble (See para 227, RAR is successfully received if the RAR corresponds to both PRACH resource and RAPID used by a UE for PRACH preamble transmission i.e. RAR is successfully received if the UE receives a PDCCH addressed to the UE's RA-RNTI and decoded transport block (MAC PDU) includes RAR carrying RAPID).
Agiwal 1 in view of Agiwal 2 and Agiwal 3 can be modified with Agiwal 4 to include another PDCCH received in addition to the previously received PDCCH in Agiwal 1 in view of Agiwal 2 and Agiwal 3, and further receiving a RAR corresponding to the PDCCH.


Claim 7:
Agiwal 4 discloses that the third RA message is a Msg 2 of the RA procedure (See para 227, RAR is MSG 2).

Claim 8:
Agiwal 4 discloses that the second RA preamble is transmitted by the communication device when initiating the RA procedure (See para 227, MSG 1 transmission of the preamble).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Agiwal (US 2019/0200396 A1) (Agiwal 1, 2 and 3) in view of Agiwal et al. (US 2017/0367069 A1) (Agiwal 4) and further in view of Liu et al. (US 2011/0182252 A1).
Claim 9:
Agiwal 1 in view of Agiwal 2, Agiwal 3 and Agiwal 4 doesn’t disclose that the second RA preamble is not selected by the communication device in a common RA channel (RACH).
Liu discloses that the second RA preamble is not selected by the communication device in a common RA channel (RACH) (See para 87, reserved RACh for transmission from AT).
.

Response to Arguments
Applicant's arguments filed 04/28/2020 have been fully considered but they are not persuasive. 
On page 2 of the applicant’s remarks, the applicant argues “Agiwal1 does not teach that the UE Contention Resolution Identity and the CCCH SDU are included in different RA messages, and the RA message is the Msg4 of the RA procedure”.
The examiner respectfully disagrees. See para 50 of Agiwal1: “A contention resolution is identified successful in response to identifying that UE Contention Resolution Identity in a MAC CE received in a MAC PDU matches a CCCH SDU transmitted in the first message”. In other words, the UE contention Resolution ID transmitted in the first message matches with the UE Contention Resolution ID in the received MAC PDU. These are two different messages. For that reason one is being transmitted and the other one is being received. Also see para 250, “After transmitting Msg3, if PDCCH is received and if the CCCH SDU was included in Msg3 and the PDCCH transmission is addressed to its TEMPORARY_C-RNTI and if the MAC PDU is successfully decoded and if the MAC PDU contains a UE Contention Resolution Identity MAC CE; and if the UE Contention Resolution Identity in the MAC CE matches the CCCH SDU transmitted in Msg3”. The MAC PDU is Msg4 of the RA procedure which is in response to Msg3 of the RA procedure.

The examiner respectfully disagrees. DL assignment is the assignment for a new BWP. Therefore, DL assignment means switching of the BWP. 

On page 3 of the applicant’s remarks, the applicant argues “the switching of the BWP is not performed (timer does not expire) during the RA procedure”.
The examiner respectfully disagrees. Fig. 10 step 1030 discloses starting the inactivity timer when there is no RA procedure being performed. See para 120, “BWP inactivity timer is used to switch the active DL BWP to the default DL BWP or initial DL BWP of a serving cell”. In other words, the device remains inactive as long as the inactivity timer is running. Once the timer expires, the device switches the BWP. 
On page 3-4 of the applicant’s remarks the applicant argues that Shih doesn’t teach the feature of “the first BWP is not a default BWP and the second BWP is the default BWP”.
The examiner respectfully disagrees. See para 103, “Support activation/deactivation of DL bandwidth part by means of timer for a UE to switch its active DL bandwidth part to a default DL bandwidth part” Active DL BWP is the first and Default BWP is the second BWP.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472